DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, 3 electrodes, inactive RNP, Cas9 Type II, graphene, PBA in the reply filed on the response is acknowledged.  The traversal is on the ground(s) that response argues that the CPC groups are similar.  This argument has been thoroughly reviewed but is not considered persuasive as the product can be used in a different method, such as genetic engineering.  Thus searching the product will not inherently provide art on the method and thus searching both would place a serious search burden on the office. 
Claims 4, 6, 8, 13, 14, 17-19, 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2021.
Claims 1-3, 5, 7, 9-12, 15-16, 20-21 are being examined.
Priority
	The instant application was filed 08/06/2018  and claims priority from provisional application 62597806, filed 12/12/2017 and claims priority from provisional application 62541100, filed 08/04/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 9, 12, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (Analytical Chemistry (2015) volume 87, pages 1145-1151) and Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105).
 The art as exemplified below demonstrates that biosensor with 3 electrodes for detection of nucleic acid endonuclease activity by attachment by a linker.  The art as exemplified below demonstrates that RNP include Cas9 type II, active and inactive were known.  Thus the claims as presented merely provide a combination of known reagents to examine binding or cleavage of Cas9 by a biosensor.
nd column, apparatus).  Lou teaches attachment of the nucleic acid and nuclease via the nucleic acid to a gold electrode (scheme 1, page 1146).
Lou does not specifically teach use of an active or inactive Cas9 protein to examiner activity.
However, Chylinski teaches, “Given their simplicity and potential for easy RNA programming, type II is the best candidate of all CRISPR-Cas systems for exploitation in genetic engineering. It has been shown that the dual-tracrRNA:crRNA can be replaced with a single guide RNA that combines the two RNA molecules, eliminating the maturation steps required for RNA-programmable Cas9 activation (33). Thus, a variety of guide RNAs can be designed to direct the Cas9 endonuclease for site-specific DNA cleavage and further genetic manipulations such as gene editing, insertion or deletions
(32,33). The easy conversion of Cas9 into a nickase was utilized to facilitate homology directed repair in mammalian genomes with reduced mutagenic activity and reported increased specificity (42–45). Furthermore, the DNA-binding capacity of a catalytically inactive Cas9 mutant can be exploited to engineer diverse RNA-programmable devices that can be used to mediate transcriptional silencing or activation, or as DNA  modification tools (32,33,46–51). The unprecedented versatility in alternatives of genome engineering and modulation of gene expression makes RNA programmable Cas9 a unique technology in molecular biology. At the time of this writing, systems for eukaryotic gene targeting using type II CRISPR-Cas systems have been developed for human cells (22,42,45,52,53), monkey (54), pig (55), mice (56,57), zebrafish (58), Drosophila (59), yeast (60), plants (61,62) and Caenorhabditis elegans (63), as well as 
power of the system that upon further refinement could supersede such popular genome engineering tools as zinc finger nucleases and Transcription Activator-Like Effector Nucleases (TALENs) (65,66). Given the high potential of RNA-guided Cas9 as a tool for genome manipulation, the diversity of the type II CRISPR-Cas systems across bacterial genomes is of special interest. We recently demonstrated high variability among Cas9, dual-RNA structure and PAM sequences (22,31). In addition, we characterized functional exchangeability among dual-RNA and Cas9 orthologs according to their phylogenetically defined co-evolution (31). Thus, the collection of bacterial dual-RNA–Cas9 complexes associated with diverse specific PAM sequences broadens the functional capabilities of the toolbox for multiplex engineering. Here we present an update on comparative genomics and phylogenetic analysis of type II CRISPR-Cas systems and develop a hypothesis on the origin and evolution of all major components of these systems.” (page 6095, 2nd column -6094).
	Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use multiple active or inactive Cas9 type II including guide RNA in multiple biosensor with multiple electrodes.  The artisan would be motivated to examine site specific cleavage, off-site cleave and or other genetic manipulations known to occur via the Cas9 type II system using different guide strands on different electrodes.  The artisan would have a reasonable expectation of success as the artisan is substituting one enzyme for another.  

With regards to claims 7 and 10, Lou teaches attachment of the nucleic acid and nuclease via the nucleic acid to a gold electrode (scheme 1, page 1146).
With regards to claim 16, Lou teaches, “Electrochemical impedance spectroscopy (EIS) was carried out with an Autolab potentiostat/galvanostat PGSTAT302N (Eco Chemie BV, The Netherlands) and controlled by Nova 1.10 software with a three-electrode system, in KCl solution (0.1 mol L−1) containing a 1:1 K3Fe(CN)6/K4Fe(CN)6 (5.0 mmol L−1) mixture as a redox probe from 0.1 Hz to 100 kHz with a signal amplitude of 10 mV.” (page 1146, 2nd column, apparatus).
Claims 9-11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (Analytical Chemistry (2015) volume 87, pages 1145-1151) and Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105) as applied to claims 1-3, 5-6, 9, 12, 16, 20  above, and further in view of Yan(Biosensors and Bioelectronics (2009) volume 24, pages 1241-1245).
Lou and Chylinksi suggest or render obvious a biosensor apparatus with 3 electrodes.
Lou and Chylinski does not specifically teach a source electrode, a drain electrode and gate electrode or a field effect transistor.
However, Yan teaches, “genetic FET has the advantage of being able to be miniaturized without losing signal to noise ratio since the channel current of a FET is proportional to the width/length ratio of the channel and not related to the area of the device (Sze, 1981). Therefore FET is ideal for the application in small-sized, high-st column bottom-top of column 2).
Yan teaches, “n-type Si acted as the gate insulator and gate electrode, respectively. Then Au source/drain electrodes were deposited on top of the SiO2 film through a shadowmask with thermal evaporation. The channel length and width for any device were 0.2 and 2 mm, respectively.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims sue of FET to detect nucleic acids by use of source electrode, a drain electrode and gate electrode.  The artisan would be motivated as Yan teaches, “genetic FET has the advantage of being able to be miniaturized without losing signal to noise ratio since the channel current of a FET is proportional to the width/length ratio of the channel and not related to the area of the device (Sze, 1981). Therefore FET is ideal for the application in small-sized, high-density and multi-functional microarray sensors (Yan et al., 2005). On the other hand, biosensors based on FETs can be easily integrated with circuitry to form self-supported DNA detection platform since FET is the key component of integrate circuit.” (page 1241 1st column bottom-top of column 2).  The artisan would have a reasonable expectation of success as the artisan is merely substituting the specification electrode of Yan for the generic of Lou.
Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (Analytical Chemistry (2015) volume 87, pages 1145-1151) and Chylinkski ( Nucleic  as applied to claims 1-3, 5-6, 9, 12, 16, 20  above, and further in view of Zheng (ACS Applied Materials & interfaces (2015), volume 7, pages 16953-16959).
Lou and Chylinksi suggest or render obvious a biosensor apparatus with 3 electrodes.
Lou and Chylinski does not specifically teach the use of graphene as a substrate or a linker to graphene.
However, Zhang teaches, “graphene field-effect transistor (G-FET) biosensors
hold particular advantages for detecting nucleic acids, because they do not require fluorescent labels or electrochemical tags and achieve high sensitivity, specificity, and rapid measurement.”(page 16593, 1st column).  Zhang teaches, “In conclusion, we have developed a novel FET nanobiosensor based on CVD-grown monolayer graphene transferred to the device by the directional technique and high-affinity PNA− DNA hybridization for ultrasensitive, label-free, and highly specific detection of DNA.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the graphene substrate for the gold substrate of Lou.  The artisan would be motivates as Zhang teaches graphene field-effect transistor (G-FET) biosensors hold particular advantages for detecting nucleic acids, because they do not require fluorescent labels or electrochemical tags and achieve high sensitivity, specificity, and rapid measurement.”  The artisan would have a reasonable expectation of success as the artisan is substituting one electrode from another art accepted electrode with improved characteristics.
Claims 7, 12 , 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou (Analytical Chemistry (2015) volume 87, pages 1145-1151) and Chylinkski ( Nucleic acids research (2014) volume 42, pages 6091-6105) as applied to claims 1-3, 5-6, 9, 12, 16, 20  above, and further in view of Zhang (Materials Science and Engineering X (2013) volume 13, pages 3851-3857).
Lou and Chylinksi suggest or render obvious a biosensor apparatus with 3 electrodes.
Lou and Chylinski does not specifically teach the use of graphene as a substrate or a PBA  linker to graphene.
However, Zhang teaches, the nanocomposite of graphene and pyrenebutyric acid (GR–PBA) was prepared through a simple ultrasonication method. The obtained nanocomposite was characterized through scanning electron microscopy (SEM) and UV–vis absorption spectra. Then the prepared nanocomposite of GR–PBA was cast onto a gold electrode surface to act as a DNA immobilization platform. The experimental results showed that the probe DNA could be tightly immobilized on the electrode surface through the covalent coupling with the carboxylic group of PBA molecules, and the electrochemical conductivity of the fabricated biosensor was greatly improved by GR. Through using methylene blue (MB) as a redox-active hybridization indicator, the biosensor exhibited excellent sensitivity for the target DNA, which opens a new way to develop the high performance DNA biosensors.” (page 3852, 1st column, top)  Zhang teaches, “I Electrochemical characterization experiments show that the probe DNA can be effectively immobilized on GR–PBA interface through a covalent condensation reaction. When the electroactive dye of MB was used as the hybridization indicator, the nd column, bottom)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the graphene substrate for the gold substrate of Lou.  The artisan would be motivates as Zhang teaches graphene PBA linked substrates have a dynamic range of 1x 10 -15 to 3.8 x 10-16.  The artisan would have a reasonable expectation of success as the artisan is substituting one substrate and linker for  another art accepted one substrate and linker.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5, 7, 9-12, 15-16, 20-21provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/912501. Although the claims at issue are not identical, they are not patentably distinct from each other because they are c0-estensive in scope.

The instant claims are drawn to a biosensor with a RNP, guide RNA a substrate surface.  Dependent claims draw the invention to Cas9 as the RNP.
The claims of 501 are drawn to a system with a guide RNA and Cas enzyme.
Thus it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims the claims of 501 render the instant claims obvious as they encompass at least a species of the instant claims.
Claim 1-3, 5, 7, 9-12, 15-16, 20-21provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/782795. Although the claims at issue are not identical, they are not patentably distinct from each other because they are c0-estensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a biosensor with a RNP, guide RNA a substrate surface.  Dependent claims draw the invention to Cas9 as the RNP.
The claims of 795 are drawn to an apparatus with a guide RNA and Cas enzyme.
Thus it would have been prima facie obvious to one of skill in the art prior to the effective filing date of the claims the claims of 795 render the instant claims obvious as they encompass at least a species of the instant claims.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634